Citation Nr: 0917956	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-31 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back 
disorder, to include consideration as secondary to hepatitis 
C.

2.  Entitlement to service connection for a chronic headache 
disorder, to include consideration as secondary to hepatitis 
C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDINGS OF FACT

1.  A low back disorder was not present during service, 
arthritis of the spine was not manifest to a compensable 
degree within a year after separation from service, and a 
current low back disorder is not shown to be related to any 
incident in service or the service-connected hepatitis C.

2.  A chronic headache disorder has was not been diagnosed at 
any time, and there is no competent evidence that any such 
diagnosis is related to service, or to the service-connected 
hepatitis C.


CONCLUSION OF LAW

1.  A lower back disorder was not incurred in, or aggravated 
by service, and arthritis of the spine may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  A chronic headache disorder was not incurred in or 
aggravated by service, and a disease of this nature may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a November 2006 letter, 
which were provided before the March 2007 adjudication of the 
Veteran's claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service treatment and VA treatment records have 
been obtained, as well as his Social Security Administrations 
claims folder.  Additionally, the Veteran has not requested a 
hearing related to his claims.  Moreover, the Veteran has not 
indicated there are any relevant private treatment records 
that VA should obtain to further assist him substantiate his 
claim.  There is no credible evidence of a diagnosis of any 
back disorder or chronic headache condition in service, nor 
is there any evidence that such conditions are related to the 
Veteran's service-connected hepatitis C; therefore, the VA's 
duty to provide an examination has not been triggered.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(a).  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim, and 
no further assistance to the Veteran with the development of 
evidence is required.  

The Veteran has disagreed with the denial of his secondary 
service connection claims for a lower back disorder and 
chronic headaches, maintaining that both conditions are due 
to his service-connected hepatitis C disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in-service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Veteran's service treatment record contains September 
1970 and 1971 treatment records documenting the Veteran's 
complaints of headaches, related to an upper respiratory 
infection, and no service records indicate any treatment or 
injury to the Veteran's back.  At the Veteran's February 1972 
separation examination, the Veteran denied any recurrent back 
pain or any head injury, and no abnormalities associated with 
his spine, musculoskeletal system, or head were noted.  

Lower Back Disorder

An October 2006 VA treatment note documents the Veteran's 
first complaints of post service back pain.  At that time, 
the Veteran reported the pain was caused by lifting weights 
and was aggravated by gardening.  Physical examination 
demonstrated that that the Veteran's spine exhibited pain on 
palpation, but had normal muscle strength and sensory 
function.  Based on this examination, the Veteran was 
diagnosed with lumbar pain.  Importantly, the VA physician at 
no time attributed the Veteran's lower back pain to his 
military service, or his service-connected hepatitis C.

The next record related to the Veteran's back is a February 
2007 Social Security Administration examination.  At that 
time, the Veteran reported having lower back pain for the 
pervious six years, but denied seeking any treatment for the 
condition.  On physical examination, the Veteran had full 
range of motion and his spine was found to have normal 
anatomy, with no kyphoscoliosis or paravertebral muscular 
spasticity at any level of the spine.  An x-ray of the 
Veteran's spine revealed an increase in angulation at L5-S1 
and mild anterior bulging and tipping at L3-L4 level, but his 
spine was otherwise unremarkable.  Ultimately, the doctor 
diagnosed no lower back disorder, finding the Veteran had 
"no neurological deficits, and no impairment of ambulatory 
capacity."

A February 2008 VA treatment record marks the beginning of 
consistent treatment related to the Veteran's back disorder.  
During his physical examination, the Veteran had full pain-
free range of spine motion.  An x-ray of the Veteran's spine 
revealed degenerative changes at L4-L5 and a small collection 
of gas within the anterior portion of the intervertebral disc 
at L4.  Based on the medical evidence of record, the Veteran 
was diagnosed with degenerative disc disease.  While, the 
doctor diagnosed the Veteran with chronic fatigue and 
depression secondary to his hepatitis C diagnosis, the doctor 
did not connect the Veteran's diagnosis of degenerative disc 
disease to military service or any service-connected 
disorder.  Moreover, no VA treatment record connects the 
Veteran's back disorder to his military service or his 
service-connected hepatitis C.  

Service connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed. Cir. 2000).  In this case, there is no 
documentation that the Veteran received treatment for any 
back injury while in-service, and he did not receive any 
treatment for his back for roughly 34 years following service 
(1972-2006).  Moreover, there is no medical evidence of 
record indicating the Veteran's current diagnosis of 
degenerative disc disease is related to his service-connected 
hepatitis C or his military service; rather, at his October 
2006 VA treatment, the Veteran attributed his back pain to 
lifting weights and gardening, not military service or 
hepatitis C.  Finally, while the Veteran is currently 
diagnosed with degenerative disc disease of the lumbar spine, 
there is no evidence of record establishing the existence of 
this disorder to a compensable degree within one year of his 
discharge from active duty.

The Veteran's own opinion that his current back disorder is 
related to his service-connected hepatitis C is not enough to 
support his claim.  Lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, his opinion alone is insufficient 
to provide the necessary nexus between his current back 
disorder and his military service generally, or his service-
connected hepatitis C.  

Based on the foregoing evidence, the Board finds that the 
Veteran's lower back disorder was not present until many 
years after separation from service, and there is no 
competent evidence of record linking his lower back disorder 
to his period of service, or his service-connected hepatitis 
C.  Absent competent evidence to this effect, there is no 
basis upon which to award service connection for the claimed 
lower back disorder.  Accordingly, the Veteran's service 
connection claim for a lower back disorder is denied.

Headache Disorder

The Veteran's service treatment records do indicate two 
instances of headache pain, but these were acute and 
transitory episodes related to an upper respiratory 
infection.  Additionally, the Veteran's February 1972 
separation medical examination indicates no abnormalities or 
any headache condition, or any significant or interval 
history of recurrent headaches.

A September 2006 VA treatment record is the first noted post-
service treatment related to the Veteran's headache disorder.  
The Veteran indicated that he experienced headaches for the 
past 2-years.  At this time, the Veteran was not diagnosed 
with any chronic headache disorder, and only his complaints 
of pain are noted.  

The next treatment related to the Veteran's headache disorder 
is a March 2007 VA treatment note.  During this visit, the 
Veteran complained of a "vague left forehead headache."  
After evaluating the Veteran and performing the necessary 
tests, the doctor noted there was "no acute distress" and 
diagnosed no medical condition.  Additionally, the doctor did 
not connect the Veteran's complaints of pain to his military 
service or to the service-connected hepatitis C.  

At a November 2007 VA treatment, the Veteran again reported 
headaches to the medical provider; however, no assessment was 
provided, though the doctor did opine that the Veteran may be 
experiencing pain secondary to his liver disease.  

After considering all the evidence of record, the Board finds 
there is no evidence that the Veteran has a current chronic 
headache disorder.  The Veteran's service treatment records 
weigh against the Veteran's claim, and there is no medical 
opinion of record diagnosing the Veteran with a chronic 
headache disorder (migraine, etc.), or connecting any current 
complaints of head pain to his military service or the 
service-connected hepatitis C.  At most, the Veteran has been 
diagnosed with head "pain" and it is well established that 
pain alone, without a diagnosed or identifiable underlying 
condition does, not in and of itself, constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and 
vacated in part on other grounds, 259 F.3d 1356, 1360 (Fed. 
Cir. 2001).  Moreover, the Veteran's own opinion that he has 
a chronic headache disorder which is related to his hepatitis 
C diagnosis does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Board concludes a 
chronic headache disorder was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.


ORDER

Service connection for a lower back disorder, to include 
consideration as secondary to hepatitis C, is denied.



Service connection for a chronic headache disorder, to 
include consideration as secondary to hepatitis C, is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


